DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 1/21/2021 has been entered. Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 and therefore remain pending in the present application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claim 1, the claim recites the following limitations, “determine an average of a minimum half of sorted energy consumption values for a first time period;”, “determine an average of a maximum half of sorted energy consumption values for a second time period;”, “determine a ratio of the average of the minimum half of sorted energy consumption values for the first time period to the average of the maximum half of sorted energy consumption values for the second time period;”,  and “compare the calculated ratio to a threshold value;”, which analyzed under Step 2A Prong One, is understood as a mental process that can be performed by the human mind using pen and paper. Thus, if a claim limitation under its broadest 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of, “activate a second system responsive to the calculated ratio exceeding the threshold value”, and further the added elements of, “one or more memory devices” and a “processor” as generally recited amount to merely applying the judicial exception on generic computer to perform the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely applying the judicial exception by activating a subsystem using generic computer components. As analyzed under Berkheimer, utilizing generic computer components to activate a subsystem in response to measurements exceeding a threshold is well-understood, routine, and conventional as discussed in Colby et al. (US Patent 8,744,630), and thus does not provide an inventive concept.

Independent claims 11 and 20 are substantially similar to claim 1 and are thus rejected under the same rationale as described above.

Regarding dependent claims 2-10, 12-13, 15-19, and 21, the limitations set forth as analyzed under Step 2A Prong 1, further recite limitations directed to the judicial exception of a “Mental Process” (claims 4, 5, 7-9, 15, 17-19, and 21) grouping of abstract ideas.
The judicial exception is not integrated into a practical application. In particular, the dependent claims merely apply the judicial exception on generic computer components (claims 3 and 13) and 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely applying the judicial exception by activating a subsystem using generic computer components as well as performing data gathering. As analyzed under Berkheimer, utilizing generic computer components to activate a subsystem in response to measurements exceeding a threshold is well-understood, routine, and conventional as discussed in Colby et al. (US Patent 8,744,630), and thus does not provide an inventive concept.

Response to Arguments
Applicant’s arguments with respect to the present claim set have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, a 35 U.S.C. 101 rejection was missed prior to issuing a notice of allowance. The notice has been withdrawn and a 35 U.S.C. 101 rejection has been made in light of the error and must be overcome prior to issuance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117